Appellant was convicted of burglary. His punishment was assessed at five years.
The substance of the appellant's contention for reversal is that the evidence does not support the conviction. The burglarized house was a saloon. It was entered after midnight by someone and quite a lot of property taken, — money, whisky, a gun and a knife. Appellant left town an hour or two after the house was burglarized on the train for San Antonio. The next morning he was arrested and incarcerated; an officer went from Austin to San Antonio and found in appellant's possession the gun, some money, some of the stolen whisky and the knife. Appellant's statement subsequently made to the officer was that he had gotten the property from some one after one or half after one o'clock the night of the burglary and before he left on the train about three o'clock, or shortly after three o'clock, and had paid $7 for the goods so found in his possession. The gun was what the witnesses called a Winchester 30-30, and he had the whisky and the other articles which had been taken from the burglarized house. He had given some whisky of the same brand to a prostitute in Austin, before leaving on the train. It is unnecessary to go into a detailed statement of all the circumstances connected with the burglary, the finding of the property, and the statement of the appellant. The statement of appellant was submitted to the jury for their consideration; that if true, or they had a reasonable doubt of its truthfulness, they should acquit. We are of opinion the jury were justified in reaching the conclusion that his statement was not true. Without summing up this testimony pro and con, we are of opinion the jury were correct in finding appellant guilty, and the judgment is affirmed.
Affirmed.